               Case 4:20-cv-04360-HSG Document 19 Filed 02/02/21 Page 1 of 2



1    RICHARD ZIEMAN (CSB 230832)
     1860 EL CAMINO REAL, STE 438
2    BURLINGAME, CA 94010
     Telephone: (415) 388-3800
3    Facsimile: (415) 388-1060
     Email: Zieman@ssalawca.com
4    Attorney for Plaintiff
5

6

7

8
                                   UNITED STATES DISTRICT COURT
9
                                  NORTHERN DISTRICT OF CALIFORNIA
10

11
     PATRICIA DENNIS                                 )   Case No.: 4:20-cv-04360 HSG
12                                                   )
                     Plaintiff,                      )   STIPULATION AND ORDER EXTENDING
13                                                   )   PLAINTIFF’S TIME TO FILE MOTION
             vs.                                     )   FOR SUMMARY JUDGEMENT AND
14                                                   )   SUPPORTING MEMORANDUM.
     ANDREW SAUL,                                    )
15                                                   )
     Commissioner for Social Security                )
16                                                   )
17
                     Defendant

18

19
     IT IS HEREBY STIPULATED by and between the undersigned attorneys, subject to the

20
     approval of the Court, that Plaintiff may have an extension of 30 days in which to file Plaintiff’s

21
     Motion for Summary Judgment and supporting memorandum pursuant to Civil L.R. 16-1(e).

22
     The motion with supporting memorandum was due on Wednesday, February 3, 2021. It is now

23
     due on Friday, March 5, 2021. All other deadlines will be extended accordingly.

24

25
     This is Plaintiff’s first request.

26
     //

27
     //

28
     //
                Case 4:20-cv-04360-HSG Document 19 Filed 02/02/21 Page 2 of 2



1

2    DATED:          February 3, 2021                      /s/ Richard Zieman
3                                                          RICHARD ZIEMAN
                                                           Attorney for Plaintiff
4

5

6

7
     DATED:          February 3, 2021                      /s/ Amanda Schapel
8
                                                           AMANDA SCHAPEL,
9                                                          Special Assistant U.S. Attorney

10

11

12

13
     PURSUANT TO STIPULATION, IT IS SO ORDERED:

14

15

16
     DATED: 2/2/2021                                       ___________________
17
                                                           HONORABLE HAYWOOD S. GILLIAM, JR
18                                                         United States District Court Judge
19

20

21

22

23

24

25

26

27

28




     P’s Stip/Order of ext to submit MSJ, 4:20-cv-04360 HSG Page 2
